Case 8:19-cv-01808-WFJ-SPF Document 9 Filed 08/13/19 Page 1 of 4 PageID 129



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

LARRY M. GRANT, individually and on behalf of
all others similarly situated,
                               Plaintiffs,

               v.                                       CIVIL ACTION No. 8:19-cv-01808

JPMORGAN CHASE & CO.,

                              Defendant.


                      CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

       I hereby disclose the following pursuant to this Court's interested persons order:

       1.      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action –

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party's stock, and all other identifiable legal entities related to any

party in the case:

      Larry M. Grant, Plaintiff
      Luis A. Cabassa, Counsel for Plaintiff
      Brandon J. Hill, Counsel for Plaintiff
      Wenzel Fenton Cabassa, P.A., Plaintiff’s Counsels’ Law Firm
      Chad Andrew Justice, Counsel for Plaintiff
      Justice for Justice, Plaintiff’s Counsel’s Law Firm
      The JPMorgan Chase Medical Plan
      The JPMorgan Chase Dental Plan
      The JPMorgan Chase Vision Plan
      The JPMorgan Chase Health and Wellness Centers Plan
      JPMorgan Chase & Co., Defendant
      JPMorgan Chase Bank, NA, Plan Sponsor
      JPMorgan Chase U.S. Benefits Executive, Plan Administrator
      Brian T. Ortelere, Counsel for Defendant
      Melissa D. Hill, Counsel for Defendant
Case 8:19-cv-01808-WFJ-SPF Document 9 Filed 08/13/19 Page 2 of 4 PageID 130



      Carol A. Field, Counsel for Defendant
      Morgan, Lewis & Bockius LLP, Defendant’s Counsels’ Law Firm

       2.      The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings:

       Defendant is unware of any other entity at this time.

       3.      The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors' committee (or twenty largest

unsecured creditors) in bankruptcy cases:

       Defendant is unaware of any other entity at this time.

       4.      The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

       Plaintiff alleges in the Complaint that he has been subject to civil conduct alleged to
       be wrongful. Defendant denies that Plaintiff is entitled to any relief.

       I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case and will

immediately notify the Court in writing on learning of any such conflict.
Case 8:19-cv-01808-WFJ-SPF Document 9 Filed 08/13/19 Page 3 of 4 PageID 131



Dated: August 13, 2019                Respectfully submitted,

                                      MORGAN, LEWIS & BOCKIUS LLP

                                      /s/ Carol A. Field
                                      Carol A. Field, Bar No. 987166
                                      carol.field@morganlewis.com
                                      200 South Biscayne Boulevard
                                      Suite 5300
                                      Miami, FL 33131-2339
                                      Telephone: +1.305.415.3000
                                      Facsimile: +1.305.415.3001

                                      Brian Ortelere (admitted pro hac vice)
                                      brian.ortelere@morganlewis.com
                                      Melissa D. Hill (admitted pro hac vice)
                                      melissa.hill@morganlewis.com
                                      101 Park Avenue
                                      New York, NY 10178-0060
                                      Telephone: (212) 309-6000
                                      Fax: (212) 309-6001

                                      Attorneys for Defendant
Case 8:19-cv-01808-WFJ-SPF Document 9 Filed 08/13/19 Page 4 of 4 PageID 132



                                 CERTIFICATE OF SERVICE

        I hereby certify on August 13, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which sent notification of such filing to the following:

Luis A. Cabassa
Brandon J. Hill
Email: lcabassa@wfclaw.com
Email: bhill@wfclaw.com
WENZEL FENTON CABASSA, P.A.
1110 North Florida Ave., Suite 300
Tampa, Florida 33602
Main No.: 813-224-0431
Facsimile: 813-229-8712

-and-

Chad Andrew Justice
Email: chad@getjusticeforjustice.com
JUSTICE FOR JUSTICE
1205 N. Franklin St. Suite 326
Tampa, FL 33602
Phone: 813-544-7616
Attorneys for Plaintiff




                                              /s/ Carol A. Field
                                              Carol A. Field
